DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1 and 9 and cancellation of claims 3-5, and 8 are acknowledged.

Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 depends from claim 18 which is a withdrawn claim, the status identifier of claim 19 should be changed to withdrawn due to its dependency on a withdrawn claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-14, 17, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Haley et al. (Us 2017/0058101) and further in view of Oda et al. (US 2014/0220274).
	Regarding claim 1, Haley discloses a polymer composition which can be laminated directly to one or more substrates (0034), the substrate including a metal foil (0034). The metal foil necessarily having a first surface and a second and opposite surface as it is a layer. The polymer composition as it is laminated to the substrate necessarily disposed on the first surface of the metal foil (0034) and comprises at least one olefinic polymer and at least one transition metal salt. The transition metal salts constitute from about 10 to about 1,000 parts per million based on weight of olefinic polymer in the composition and at least 50 wt% or more olefinic polymer (0021), the olefinic polymer including low density polyethylene or ethylene vinyl acetate (0023). The peel strength between the polymer composition and substrate being 30 gf/in or more and more preferably about 80 to about 800 gf/in (0019), overlapping the claimed peel force of about 150 to about 1000 gf/in or about 400 to 5,000 gf/in.
	Haley does not disclose the metal foil having a thickness of from about 5 microns to about 65 microns.
	Oda, in the analogous field of multilayer packaging films (0001) discloses a packaging film comprising a metal foil layer having a thickness of 3 to 50 µm (0169), overlapping the claimed thickness of form about 5 to about 65 microns.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the metal foil of Haley, to have a thickness in the range of 3 to 50 µm, as taught by Oda, to impart gas barrier, light shielding and/or flexural strength properties to the laminate (0169).
Regarding the overlapping ranges discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claim 2, Haley discloses direct attachment of the polymer layer to the substrate layer which teaching no adhesive that attaches the second layer to the first surface of the metal foil (0034).
	Regarding claim 6, Oda teaches the metal foil preferably being an aluminum foil.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the metal foil of Haley, to be aluminum foil, as taught by Oda, to impart gas barrier, light shielding and/or flexural strength properties to the laminate (0169).
	Regarding claim 9, Haley discloses the olefinic polymer containing an ethylene vinyl acetate (0023).
	Regarding claim 10, Haley discloses the transition metal salt containing a multi-valent transition metal (0026).
	Regarding claim 11, Haley teaches the cation including iron, manganese, nickel, copper, cobalt, vanadium, chromium or a mixture (0026).
	Regarding claim 12-13, Haley teaches the anion being a carboxylate derived from a fatty acid (0026).
	Regarding claim 14, Haley teaches suitable fatty acids being lauric acid, myristic acid, behenic acid, oleic acid, palmitic acid, stearic acid, ricinoleic acid, capric acid, neodecanoic acid, hydrogenated tallow fatty acid, hydroxy stearic acid, castor oil, erucic acid, coconut oil and mixtures (0026).
	Regarding claim 17, Haley teaches exemplary salts being iron stearate (0026).
	Regarding claim 20, Haley teaches the composition further containing an antioxidant (0029).
	Regarding claim 21, Haley teaches the antioxidant including sterically hindered phenolic antioxidants (0029).
	Regarding claim 23, Haley teaches the laminate being used in a package (0034) however does not teach an interior hollow enclosure surrounded by at least one panel comprising the laminate.
	Oda teaches a film packaging container including those which store an article such sealed bags, standing pouches, gadget packaging, pillow packaging, multi-chamber pouches (0181). Articles including food stuffs, medical drugs, cosmetics ect. (0185), clearly teaching an interior having a hollow enclosure.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the package of Haley to be a packaging containing including an interior hollow enclosure, as taught by Oda, in order to store or package an article (0182).

Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. Applicant argues that Oda is directed to a polyamide film and teaches the sue of an adhesive layer and thus would not be combined with Haley.
	The examiner respectfully disagrees. In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The current claims are directed to a laminate and specification teaches the invention being generally directed to a laminate containing a metal foil layer and to packaging product incorporating the laminate (see specification 0008). Oda is directed to a film laminate and packaging container containing the film and including a metal foil layer (0010 and 0168), thus is clearly analogous to the claimed invention and proper for combining with Haley. In this case, Haley teaches the laminate structure as claimed, but does not teach a suitable thickness for the metal layer. Oda is a teaching reference used to teach a thickness of a metal foil. While Oda does not disclose all the features of the present claimed invention, as Oda is used as a teaching reference, it is not necessary for the secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 842 F. 2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather, this reference teaches a certain concept, namely a metal foil with a thickness of 3 to 50 µm (0169) and in combination with Haley, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781